                                                                                            LJC
                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                       Richmond Division
                                                                                   CLERK. U.S. DISTRICT COURT
                                                                                         RICHMOND. VA       '
UNITED STATES OF AMERICA

V.                                                            Criminal Action No. 3:90CR113


CARLTON BROWN,

               Petitioner.

                                  MEMORANDUM OPINION


       By Memorandum Opinion and Order entered on August 2,2019, the Court denied a 28

U.S.C. § 2255 motion filed by Petitioner. (ECF Nos. 48,49.) On January 17,2020, the Court

received another 28 U.S.C. § 2255 motion from Petitioner ("§ 2255 Motion," ECF No. 60).

       The Antiterrorism and Effective Death Penalty Act of 1996 restricted the jurisdiction of

the district courts to hear second or successive applications for federal habeas corpus relief by

prisoners attacking the validity of their convictions and sentences by establishing a "gatekeeping

mechanism." Felkerv. Turpin, 518 U.S. 651,657 (1996) (internal quotation marks omitted).

Specifically, "[bjefore a second or successive application permitted by this section is filed in the

district court, the applicant shall move in the appropriate court of appeals for an order

authorizing the district court to consider the application." 28 U.S.C. § 2244(b)(3)(A). The

Court has not received authorization from the United States Court of Appeals for the Fourth

Circuit to entertain Petitioner's § 2255 Motion. Accordingly, the § 2255 Motion (ECF No. 60)
March 09, 2020
